        Case 1:20-cv-02491-KPF Document 31 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PINE MANAGEMENT INC.,

                          Plaintiff,

                   -v.-
                                                     20 Civ. 2491 (KPF)
CERTAIN UNDERWRITERS AT
                                                          ORDER
LLOYD’S LONDONNOR, and CERTAIN
LONDON MARKET COMPANIES
SUBSCRIBING TO CERTIFICATE NO.
MPL 1690585.16,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The pretrial conference scheduled in this matter for February 10, 2021,

at 11:00 a.m. will proceed telephonically. At the designated date and time, the

parties shall call (888) 363-4749 and enter access code 5123533#. Please note,

the conference line will not be available prior to 11:00 a.m.

      SO ORDERED.

Dated: February 5, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
